

Exhibit 10.1
[Execution]
AMENDMENT NO. 3 TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
AMENDMENT NO. 3 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of
February 28, 2014 (this “Amendment No. 3”), is by and among Wells Fargo Bank,
National Association, a national banking association, in its capacity as agent
for the Lenders (as hereinafter defined) pursuant to the Loan Agreement defined
below (in such capacity, “Agent”), the parties to the Loan Agreement as lenders
(individually, each a “Lender” and collectively, “Lenders”), Farmer Bros. Co., a
Delaware corporation (“Farmer”) and Coffee Bean International, Inc., an Oregon
corporation (“CBI” and together with Farmer, each individually a “Borrower” and
collectively, “Borrowers”), Coffee Bean Holding Co., Inc., a Delaware
corporation (“Coffee Holding”), FBC Finance Company, a California corporation
(“Finance” and together with Coffee Holding, each individually a “Guarantor” and
collectively, “Guarantors”).
W I T N E S S E T H :
WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Amended and Restated Loan and Security Agreement,
dated September 12, 2011, by and among Agent, Lenders, Borrowers and Guarantors,
as amended by Amendment No. 1 to Amended and Restated Loan and Security
Agreement, dated January 9, 2012 and Amendment No. 2 to Amended and Restated
Loan and Security Agreement, dated March 18, 2013 (as from time to time amended,
modified, supplemented, extended, renewed, restated, restructured, refinanced or
replaced, the “Loan Agreement”, and together with all agreements, documents and
instruments at any time executed and/or delivered in connection therewith or
related thereto, as from time to time amended, modified, supplemented, extended,
renewed, restated, or replaced, collectively, the “Financing Agreements”);
WHEREAS, Borrowers and Guarantors desire to amend certain provisions of the Loan
Agreement as set forth herein, and Agent and Lenders are willing to agree to
such amendments on the terms and subject to the conditions set forth herein; and
WHEREAS, by this Amendment No. 3, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such amendments;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



-1-



--------------------------------------------------------------------------------



1.Definitions.
(a)    Additional Definition. As used herein or in the Loan Agreement or any of
the other Financing Agreements, the term “Amendment No. 3” shall mean Amendment
No. 3 to Amended and Restated Loan and Security Agreement, dated as of February
28, 2014 by and among Agent, Lenders, Borrowers and Guarantors, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, and the Loan Agreement and the other Financing Agreements
shall be deemed and are hereby amended to include, in addition and not in
limitation, such definition.
(b)    Applicable Margin. The definition of “Applicable Margin” set forth in
Section 1.8 of the Loan Agreement is hereby amended by deleting such term in its
entirety and replacing it with the following:
“ Applicable Margin” shall mean, with respect to Prime Rate Loans and Eurodollar
Rate Loans, subject to the provisions below, the applicable percentage (on a per
annum basis) set forth below if the Monthly Average Excess Availability for the
immediately preceding calendar month is at or within the amounts indicated for
such percentage as of the last day of the immediately preceding calendar month:
Tier
 
Monthly Average Excess Availability
 
Applicable Margin with respect to
 
Eurodollar Rate Loans
 
Prime Rate
Loans
1
 
Greater than $30,000,000
 
1.75%
 
0.00%
2
 
Less than or equal to $30,000,000 and greater than $17,500,000
 
2.00%
 
0.25%
3
 
Less than or equal to $17,500,000
 
2.25%
 
0.50%



provided, that, (i) the Applicable Margin shall be calculated and established
once each calendar month (commencing with the month beginning March 1, 2014)
based on the Monthly Average Excess Availability and shall remain in effect
until adjusted thereafter after the end of the next calendar month, (ii) each
adjustment of the Applicable Margin shall be effective as of the first day of
each such calendar month based on the Monthly Average Excess Availability for
the immediately preceding calendar month, and (iii) in the event that Borrowers
fail to provide any Borrowing Base Certificate or other information with respect
thereto for any period on the date required hereunder, effective as of the date
on which such Borrowing Base Certificate or other information was otherwise
required, at Agent’s option, the Applicable Margin shall be based on the highest
rate above until the next Business Day after the Borrowing Base Certificate or
other information is provided for the applicable period at which time the
Applicable Margin shall be adjusted

-2-



--------------------------------------------------------------------------------



as otherwise provided herein. In the event that at any time after the end of any
calendar month the Monthly Average Excess Availability for such calendar month
used for the determination of the Applicable Margin was greater than the actual
amount of the Monthly Average Excess Availability for such calendar month as a
result of the inaccuracy of information provided by or on behalf of Borrowers to
Agent for the calculation of Excess Availability, the Applicable Margin for such
prior period shall be adjusted to the applicable percentage based on such actual
Monthly Average Excess Availability and any additional interest for the
applicable period as a result of such recalculation shall be promptly paid to
Agent. The foregoing shall not be construed to limit the rights of Agent with
respect to the amount of interest payable after a Default or Event of Default
whether based on such recalculated percentage or otherwise.”
(c)    Interpretation. For purposes of this Amendment No. 3, all terms used
herein which are not otherwise defined herein, including but not limited to,
those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Loan Agreement as amended by this Amendment No. 3.
2.    Collateral Reporting. Section 7.1(a)(i) of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:
“(i)    as soon as possible after the end of month (but in any event within ten
(10) days after the end thereof), or in the event that at any time Excess
Availability is less than $15,000,000, on a weekly basis, or more frequently as
Agent may request if an Event of Default shall exist or have occurred and is
continuing: (A) schedules of sales made, credits issued and cash received, (B)
perpetual inventory reports, (C) report of quantity of green coffee included in
Inventory, and (D) a Borrowing Base Certificate setting forth the calculation of
the Borrowing Base as of the last Business Day of the immediately preceding
month (or one-week period, as applicable), duly completed and executed by the
chief financial officer, vice president of finance, treasurer or controller of
Borrowers, together with all schedules required pursuant to the terms of the
Borrowing Base Certificate duly completed;”
3.    Access to Premises. Section 7.7(a) of the Loan Agreement is hereby amended
by (a) deleting the phrase “From time to time as requested by Agent,” from the
beginning thereof and substituting “From time to time as requested by Agent
(subject to the limitation in the second sentence in this Section 7.7(a)),”
therefor, and (b) deleting the second sentence of Section 7.7(a) in its entirety
and substituting the following therefor:
“Agent may conduct up to one (1) field examination with respect to the
Collateral in each twelve (12) consecutive month period after the date of
Amendment No. 3 at the expense of Borrowers, an additional field examination in
such twelve (12) month period if Excess Availability in such period is at any
time less than $15,000,000, and such other field examinations as Agent may
reasonably require

-3-



--------------------------------------------------------------------------------



at its expense and at any time upon the occurrence and during the continuance of
an Event of Default at the expense of Borrowers.”
4.    Representations and Warranties. Borrowers and Guarantors, jointly and
severally, represent and warrant with and to Agent and Lenders as follows, which
representations and warranties shall survive the execution and delivery hereof,
the truth and accuracy of, or compliance with each, together with the
representations, warranties and covenants in the other Financing Agreements,
being a continuing condition of the making of any Loans by Lenders (or Agent on
behalf of Lenders) to Borrower:
(a)    no Default or Event of Default exists or has occurred and is continuing
as of the date of this Amendment No. 3;
(b)    this Amendment No. 3 and each other agreement to be executed and
delivered by Borrowers and Guarantors in connection herewith (collectively,
together with this Amendment No. 3, the “Amendment Documents”) has been duly
authorized, executed and delivered by all necessary action on the part of each
Borrower and Guarantor which is a party hereto and is in full force and effect
as of the date hereof, as the case may be, and the agreements and obligations of
each of the Borrowers and Guarantors, as the case may be, contained herein and
therein constitute legal, valid and binding obligations of each of the Borrowers
and Guarantors, enforceable against them in accordance with their terms, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought;
(c)    the execution, delivery and performance of each Amendment Document (i)
are all within each Borrower’s and Guarantor’s corporate or limited liability
company powers and (ii) are not in contravention of law or the terms of any
Borrower’s or Guarantor’s certificate or articles of incorporation, by laws, or
other organizational documentation, or any indenture, agreement or undertaking
to which any Borrower or Guarantor is a party or by which any Borrower or
Guarantor or its property are bound;
(d)    the resolutions of the Board of Directors or Managers of each Borrower
and Guarantor delivered to Agent by such Borrower or Guarantor on the date of
the effectiveness of the Loan Agreement have not been revoked and are in full
force and effect; and
(e)    all of the representations and warranties set forth in the Loan Agreement
and the other Financing Agreements, each as amended hereby, are true and correct
in all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.
5.    Conditions Precedent. The amendments contained herein shall only be
effective upon the satisfaction of each of the following conditions precedent in
a manner satisfactory to Agent:

-4-



--------------------------------------------------------------------------------



(a)    Agent shall have received counterparts of this Amendment No. 3, duly
authorized, executed and delivered by Borrowers, Guarantors and each Lender;
(b)    Agent shall have received a true and correct copy of each consent, waiver
or approval (if any) to or of this Amendment No. 3, which Borrowers and
Guarantors are required to obtain from any other third party, and such consent,
approval or waiver (if any) shall be in form and substance reasonably
satisfactory to Agent; and
(c)    No Default or Event of Default shall exist or have occurred and be
continuing.
6.    Effect of Amendment No. 3. Except as expressly set forth herein, no other
amendments, changes or modifications to the Financing Agreements are intended or
implied, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof and Borrowers and Guarantors shall not be entitled to any
other or further amendment by virtue of the provisions of this Amendment No. 3
or with respect to the subject matter of this Amendment No. 3. To the extent of
conflict between the terms of this Amendment No. 3 and the other Financing
Agreements, the terms of this Amendment No. 3 shall control. The Loan Agreement
and this Amendment No. 3 shall be read and construed as one agreement.
7.    Governing Law. The validity, interpretation and enforcement of this
Amendment No. 3 and the other Financing Agreements and any dispute arising out
of the relationship between the parties hereto whether in contract, tort, equity
or otherwise, shall be governed by the internal laws of the State of California
but excluding any principles of conflict of laws or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of California.
8.    Jury Trial Waiver. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AMENDMENT NO. 3 OR ANY OF THE OTHER FINANCING
AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN RESPECT OF THIS AMENDMENT NO. 3 OR ANY OF THE OTHER
FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT BORROWERS, GUARANTORS, AGENT OR ANY
LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AMENDMENT NO. 3 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.
9.    Binding Effect. This Amendment No. 3 shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

-5-



--------------------------------------------------------------------------------



10.    Waiver, Modification, Etc. No provision or term of this Amendment No. 3
may be modified, altered, waived, discharged or terminated orally, but only by
an instrument in writing executed by the party against whom such modification,
alteration, waiver, discharge or termination is sought to be enforced.
11.    Further Assurances. Borrowers and Guarantors shall execute and deliver
such additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 3.
12.    Entire Agreement. This Amendment No. 3 represents the entire agreement
and understanding concerning the subject matter hereof among the parties hereto,
and supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.
13.    Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 3.
14.    Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 3. Any party delivering an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 3, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 3.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



-6-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and a Lender
By: /s/ Sylvia Tran                
Name: Sylvia Tran
Title: Assistant Vice President
FARMER BROS. CO.
By: /s/ Mark J. Nelson
Name: Mark J. Nelson
Title: Treasurer and CFO
 
 
COFFEE BEAN INTERNATIONAL, INC.
By: /s/ Mark J. Nelson
Name: Mark J. Nelson
Title: CFO
 
 
COFFEE BEAN HOLDING CO., INC.
By: /s/ Mark J. Nelson
Name: Mark J. Nelson
Title: Treasurer and CFO
 
 
 
 
FBC FINANCE COMPANY
By: /s/ Mark J. Nelson
Name: Mark J. Nelson
Title: Treasurer









[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


 
JPMORGAN CHASE BANK, N.A., as a Lender
By:   /s/ Jeannette M. Behm             
Name:    Jeannette M. Behm           
Title:  Authorized Officer




